Citation Nr: 1430241	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-35 835	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972, including service in the Republic of Vietnam.  His awards and decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a December 2012 rating decision issued by the RO in Huntington, West Virginia.  In the July 2011 decision, the RO, in relevant part, denied entitlement to a TDIU.  In the December 2012 rating decision, the RO denied entitlement to service connection for "squamous cell carcinoma of left iliac adenopathy."

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran reported in an October 2012 statement that he was awaiting surgery for Stage III cancer.  Records of this surgery are not part of the claims folder.  He contended that the cancer originated in his prostate.  Private and VA medical evidence of record reveals an unknown primary site of origin for the Veteran's cancer.  Nonetheless, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, with respect to the Veteran's TDIU claim, while evidence of record tends to support his contention that he is unemployable, it remains unclear whether his unemployability is a result of only service-connected disabilities.  Thus, a new VA opinion is warranted.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Accordingly, these claims are REMANDED for the following action:

1.  Ask the Veteran to report where he has received treatment, including surgery, for squamous cell carcinoma, since October 2012; then take the necessary steps to obtain treatment records that are not already of record.  

If requested records cannot be obtained, notify the Veteran, and tell him of the attempts made and of any further actions that will be taken with regard to his claim.

2.  Ask the Veteran to provide, or authorize VA to obtain, evidence that he has had prostate cancer or that squamous cell carcinoma originated in his prostate.

3.  Thereafter, schedule the Veteran for a VA oncology examination.  The VA examination report or addendum should indicate that the claims file and a complete copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.  

Given the Veteran's contention regarding his cancer originating in his prostate, the examiner should provide as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed squamous cell carcinoma originated in his prostate.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the squamous cell carcinoma otherwise had its onset during the Veteran's active service, or is the result of any in-service disease or injury, to include presumed exposure to herbicide agents during his service in Vietnam.  

The examiner must provide reasons for all opinions addressing the relevant medical and lay evidence of record.  

4.  Obtain an opinion as to whether the Veteran's service connected disabilities, posttraumatic stress disorder and tinnitus), together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  

The examiner should comment on whether considering the Veteran's squamous cell carcinoma to be service connected would alter this opinion.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

